STOCK PURCHASE AGREEMENT Dated January 8, 2008 by and between FORTRESS FINANCIAL GROUP, INC. and those shareholders of MONEYWORX, INC. Listed on Schedule A hereto 1 THIS STOCK PURCHASE AGREEMENT (“Agreement”) dated January 8, 2008, is made and entered into by and between Fortress Financial Group, Inc., a Wyoming corporation, with its principal office located at 1903 60th Place E, Suite M2240 Bradenton, Florida 34203 (“Purchaser”) and those shareholders listed on Schedule A annexed hereto (“Sellers”). WHEREAS, Sellers are the shareholders of all of the outstanding shares of Moneyworx, Inc. (“Moneyworx”). WHEREAS, Sellers desire to sell, transfer and assign to Purchaser, and Purchaser desires to purchase and acquire from Sellers, all the issued and outstanding shares of Moneyworx (“Shares”) on the terms set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I SALE OF SHARES AND CLOSING DATE 1.01 Shares. Subject to the terms and conditions hereinafter set forth, Purchaser hereby agrees to purchase the Shares from Sellers for the Purchase Price (as defined below) and Sellers agree to sell the Shares to Purchaser for the Purchase Price. 1.02 Purchase Price. The purchase price for the Shares shall be five hundred (500) shares of Fortress Financial Group, Inc.’s restricted common stock for every one (1) share of Moneyworx, Inc. common stock to be delivered at the Closing (as that term is defined in paragraph 1.04). 1.03 Liabilities. At the Closing, Purchaser will have no liabilities of any kind or nature other than the obligations listed as part of on Schedule C (“Liabilities”). To the extent that any other liabilities or obligations of any kind or nature are not covered by Schedule C, exist at Closing or arise after the Closing related only to activities of Purchaser prior to Closing, Purchaser shall indemnify, defend and hold harmless Moneyworx and Sellers from any such liabilities and obligations, including, without limitation, those items listed on Schedule C(“Retained Liabilities”) and any other liabilities the parties mutually agree in writing to be a Retained Liability. 1.04 Closing. The closing of the transaction contemplated herein (“Closing”) shall take place on January 8, 2008 in Bradenton, Florida, or at such other place as Purchaser and Sellers mutually agree at the Closing. At Closing, the following shall be delivered (the “Closing Documents”): (a)Purchaser shall deliver to Sellers: 2 (i)The payment pursuant to Section 1.02 of this Agreement. (ii)A secretary’s certificate (or equivalent) certifying the resolutions of the board of directors of Purchaser which, among other things: (a) approve the execution and delivery of this Agreement and the carrying out of the transactions contemplated hereby; and (b) approve the purchase of the Shares. (iii)An opinion of its counsel in the form attached hereto as Schedule D. (b)Sellers shall deliver to Purchaser: (i)Stock Certificate(s) representing all the issued and outstanding shares of capital stock of Moneyworx together with stock powers thereafter duly endorsed in favor of Purchaser. (ii)A good standing for Moneyworx as of the Closing. E. 1.05 Further Assurances; Post-Closing Cooperation. (a)Subject to the terms and conditions of this Agreement, at any time or from time to time after the Closing, at Purchaser's request and without further consideration, Sellers shall execute and deliver to Purchaser within ten (10) days following such request, as the case may be, such other instruments of sale, transfer, conveyance, assignment and confirmation, provide such materials and information and take such other actions as Purchaser may reasonably deem necessary or desirable in order to more effectively transfer, convey and assign to Purchaser, and to confirm Purchaser's title to, the Shares and, to the full extent permitted by law, to put Purchaser in actual possession and operating control of Sellers’ business and to assist Purchaser in exercising all rights with respect thereto, and otherwise to cause Sellers to fulfill their obligations under this Agreement. (b)Following the Closing, each party will afford the other party, its counsel and its accountants, during normal business hours, reasonable access to the books, records and other data relating to its business in its possession with respect to periods prior to the Closing and the right to make copies and extracts therefrom, to the extent that such access may be reasonably required by the requesting party in connection with (i) the preparation of tax returns, (ii) the determination or enforcement of rights and obligations under this Agreement, (iii) compliance with the requirements of any governmental or regulatory authority, (iv) the determination or enforcement of the rights and obligations of any party to this Agreement, or (v) in connection with any actual or threatened action or proceeding. Further each party agrees for a period extending six (6) years after the Closing not to destroy or otherwise dispose of any such books, records and other data unless such party shall first offer in writing to surrender such books, records and other data to the other party and such other party shall not agree in writing to take possession thereof during the ten (10) day period after such offer is made. 3 (c) If, in order properly to prepare its tax returns, other documents or reports required to be filed with governmental or regulatory authorities or its financial statements or to fulfill its obligations hereunder, it is necessary that a party be furnished with additional information, documents or records relating to its business not referred to in paragraph (b) above, and such information, documents or records are in the possession or control of the other party, such other party shall use its best efforts to furnish or make available such information, documents or records (or copies thereof) at the recipient's request, cost and expense. Each party to this Agreement agrees to keep such information confidential. (i) The shareholders of Moneyworx shall provide audited financial statements required for Purchaser’s filing of the Form 8-K with the SEC in the required time period. Notwithstanding same, the shareholders of Moneyworx shall use its best efforts to provide such audited financial statements within 3 days of the date of the closing herein. ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLERS Sellers, hereby jointly and severally, represent and warrant to Purchaser as follows: 2.01 Corporate Existence. Moneyworx is a company validly existing and in good standing under the laws of Wyoming, and has full corporate power and authority to conduct its business and to the extent now conducted. 2.02 Ownership.
